Case: 16-30140      Document: 00513876220         Page: 1    Date Filed: 02/15/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 16-30140
                                                                                FILED
                                                                         February 15, 2017
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
DAVID THOMAS SINGLETON,

                                                 Petitioner-Appellant

v.

KEITH COOLEY, WARDEN, ALLEN CORRECTIONAL CENTER,

                                                 Respondent-Appellee


                  Appeals from the United States District Court
                      for the Western District of Louisiana
                              USDC No. 2:15-CV-599


Before JOLLY, DAVIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       David Thomas Singleton, previously Louisiana state prisoner # 81080,
moves this court for leave to proceed in forma pauperis (IFP) on appeal from
the district court’s denial of his 28 U.S.C. § 2241 motion. The § 2241 motion,
which Singleton filed while incarcerated in Louisiana, challenges his sentence,
including the continued state oversight on parole. See U.S. Const. art. III, § 2;
Spencer v. Kemna, 523 U.S. 1, 7 (1998).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-30140      Document: 00513876220    Page: 2    Date Filed: 02/15/2017


                                  No. 16-30140

      Singleton fails to show a nonfrivolous issue for appeal as to his successive
28 U.S.C. § 2254 claims. See 28 U.S.C. §§ 1915(a)(1), 2244(b)(3)(A); Carson v.
Polley, 689 F.2d 562, 586 (5th Cir. 1982). In his prior § 2254 application,
Singleton    presented     his   argument     that    his   1993     resentencing
unconstitutionally increased his punishment. See Leal Garcia v. Quarterman,
573 F.3d 214, 220 (5th Cir. 2009). In the same proceeding, he challenged the
calculation of his release date based on the resentencing, a claim also governed
by § 2254. See Whitehead v. Johnson, 157 F.3d 384, 385 & n.1 (5th Cir. 1998).
As to his double jeopardy claim, Singleton knew in 1993 that he was being
resentenced for the same offense. That defect could have been raised in his
original § 2254 application and is now successive. See Leal Garcia, 573 F.3d
at 220. Because these claims are successive, Singleton needed this court’s
authorization to file, notwithstanding the district court’s time-bar dismissal of
his prior § 2254 application. See In re Flowers, 595 F.3d 204, 205 (5th Cir.
2009).
      Singleton additionally argues that fraud upon the court and a conspiracy
prevented the vindication of his rights in his original § 2254 proceeding and
later motion to file a successive § 2254 application. The record does not support
this claim. In any event, a § 2241 petition is not the proper vehicle to challenge
the result of a prior § 2254 proceeding. The fraud claim also presents no
nonfrivolous issue for appeal. See Carson, 689 F.2d at 586.
      The motion to proceed IFP on appeal is DENIED. Singleton’s motion to
file a supplemental brief is GRANTED, but his motions for appointment of
counsel and to expedite the appeal are DENIED. The appeal is DISMISSED.
See 5th Cir. R. 42.2.




                                        2